                Case 2:21-cv-00255-TSZ Document 25 Filed 08/23/21 Page 1 of 4



 1                                                                     District Judge Thomas S. Zilly

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     CHUNLIAN ZHU,                                        No. C21-0255-TSZ-SKV
10
                                   Petitioner,            JOINT STIPULATION AND
                                                          ORDER DISMISSING HABEAS
11
                    v.                                    PETITION
12
     SEATTLE ICE FIELD OFFICE DIRECTOR,
13
                                   Respondent.
14

15         COMES NOW Respondent, by and through counsel, Tessa M. Gorman, Acting United

16   States Attorney for the Western District of Washington, and James C. Strong, Assistant United

17   States Attorney for said District, and Petitioner, by and through his counsel Sara Brin, Assistant

18   Federal Public Defender, and hereby jointly stipulate and agree as follows:

19         WHEREAS on March 1, 2021, Petitioner filed a habeas petition challenging his continued

20   immigration detention. Dkt. 1.

21          WHEREAS on April 26, 2021, Respondent filed a Return Memorandum and Motion to

22   Dismiss Petitioner’s habeas petition. Dkt. 7.

23          WHEREAS, on August 12, 2021, ICE removed Petitioner from the United States to China.

24   Dkt. 23.

     JOINT STIPULATION AND ORDER                                           UNITED STATES ATTORNEY
     DISMISSING HABEAS PETITION                                             700 Stewart Street, Suite 5220
     (C21-0255-TSZ-SKV) - 1                                                Seattle, Washington 98101-1271
                                                                                    (206) 553-7970
              Case 2:21-cv-00255-TSZ Document 25 Filed 08/23/21 Page 2 of 4



 1           WHEREAS the parties agree that Petitioner’s removal rendered the habeas petition moot

 2   because he is no longer in Respondent’s custody and the only relief he sought was release from

 3   detention or a bond hearing. See Abdala v. Immigration and Naturalization Service, 488 F.3d

 4   1061, 1064-65 (9th Cir. 2007).

 5           WHEREAS the parties agree that Respondent’s motion to dismiss is also therefore moot.

 6           WHEREAS the parties agree that this action should be dismissed as moot without fees or

 7   costs to either party.

 8           NOW THEREFORE, the parties, through their respective counsel of record, do hereby

 9   stipulate and agree, and respectfully request, that the Court make and enter the following order:

10          1. Respondent’s motion to dismiss is hereby denied as moot; and

11          2. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
               costs to either party.
12

13   SO STIPULATED.

14   DATED this 17th day of August, 2021.

15   TESSA M. GORMAN
     Acting United States Attorney
16
      s/ James C. Strong
17   JAMES C. STRONG, OR No. 131597
     Assistant United States Attorney
18   700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
19   Telephone: (206) 553-7970
     Fax: (206) 553-4067
20   E-mail: james.strong@usdoj.gov

21   Attorneys for Respondent

22

23

24

     JOINT STIPULATION AND ORDER                                            UNITED STATES ATTORNEY
     DISMISSING HABEAS PETITION                                              700 Stewart Street, Suite 5220
     (C21-0255-TSZ-SKV) - 2                                                 Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
              Case 2:21-cv-00255-TSZ Document 25 Filed 08/23/21 Page 3 of 4



 1   SO STIPULATED.

 2   DATED this 17th day of August, 2021.

 3
      s/ Sara Brin
 4   SARA BRIN, WSBA No. 52476
     Assistant Federal Public Defender
 5   Federal Public Defender’s Office
     1601 Fifth Avenue, Suite 700
 6   Seattle, Washington 98101
     Phone: (206) 553-1100
 7   Email: Sara_Brin@fd.org

 8   Attorney for Petitioner

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     JOINT STIPULATION AND ORDER                             UNITED STATES ATTORNEY
     DISMISSING HABEAS PETITION                               700 Stewart Street, Suite 5220
     (C21-0255-TSZ-SKV) - 3                                  Seattle, Washington 98101-1271
                                                                      (206) 553-7970
            Case 2:21-cv-00255-TSZ Document 25 Filed 08/23/21 Page 4 of 4



 1                                                     ORDER

 2        IT IS HEREBY ORDERED:

 3        1. The Report and Recommendation of the Honorable S. Kate Vaughan, United States
             Magistrate Judge, docket no. 22, is STRICKEN as moot;
 4
          2. Respondent’s motion to dismiss, docket no. 7, is STRICKEN as moot; and
 5
          3. Petitioner’s habeas petition, docket no. 1, is dismissed as moot, without fees or
 6           costs to either party.

 7        DATED this 23rd day of August, 2021.
 8

 9                                                         AThomas S. Zilly
10                                                          United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     JOINT STIPULATION AND ORDER                                          UNITED STATES ATTORNEY
     DISMISSING HABEAS PETITION                                            700 Stewart Street, Suite 5220
     (C21-0255-TSZ-SKV) - 4                                               Seattle, Washington 98101-1271
                                                                                   (206) 553-7970
